DETAILED ACTION
Status of Claims
Applicant has amended claims 4, 6, 10 and 20-22.  Claims 32-36 have been added.  Claims 9, 23, 24, 27, 30 and 31 have been canceled.  Claims 17 and 25 have been withdrawn from consideration.   Claims 1-3, 5, 7, 8, 11-16. 18, 19, 26, 28 and 29 were canceled prior to previous office action. Thus, claims 4, 6, 10, 17, 20-22, 25 and 32-36 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 01 August 2022 with respect to
objection to claim 17,
rejection to claims 4, 6, 9, 10, 17, 20-25, 27, 30 and 31  under U.S.C. § 101, 
rejections of claims 4, 6, 9, 10, 17, 20-25, 27, 30 and 31 under 35 U.S.C. § 103 as being unpatentable over Jacques de Kadt et al (US Pub. No. 20180096163 A1) in view of Asati et al (US Pub. No. 20180293363 A1).
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejections and arguments are persuasive.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are  moot in view of new ground(s) of rejection.	
Claim Interpretation
Regarding claims 32 and 33, clauses such as “for authenticating transaction entities …”, “ for verifying integrity of at least one transaction intended to be added to the blockchain” and “for creating and validating blocks to be added to the blockchain” in the limitations:
1-  uploading authentication rules to at least one authentication blockchain node, associated with at least one transaction intended to be added to the blockchain;
2-  uploading verification rules to at least one verification blockchain node, for verifying integrity of at least one transaction intended to be added to the blockchain;
3-  uploading validation rules to at least one validation blockchain node, for creating and validating blocks to be added to the blockchain;
are merely statements of intended use which do not affect the method step of “updating … rules”.  Similar phrasing will be interpreted accordingly.
Regarding claims 32 and 33, the clause “when said automatic verification according to step 9(b) occurs”  in the limitation:
c.  creating, by said at least one verification blockchain node, at least one verified transaction when said automatic verification according to step 9(b) occurs;
 is an optional limitation and, as such, is not further limiting when said automatic verification according to step 9(b) has not occurs.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 33, 34, 20, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 33 is directed to a blockchain incorporating machine-readable code – i.e. software - , which is not one of the four statutory categories of invention.  The answer is NO.  
Claim Objections
Claims 32 and 33 are objected to because the numbering of the limitations is not constant with standard claim language.  Method steps should be written in order of performance with not steps numbered.
Claims 32 and 33 are objected to because it is not clear what the distinction is between authenticating using authentication rules and validating integrity using validation rules.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the representative limitation of claim 32:
11. validating, by said at least one validation blockchain node, integrity of said at least one verified transaction by verifying source, content, and format of said at least one verified transaction, according to the validation rules;
Examiner finds no evidence of “verifying source, content, and format of said at least one verified transaction” in the Applicant’s specification. Neither the word “source” nor “format” is recited therein.  To overcome this rejection, Applicant should identify where in the specification verifying source, content, and format is disclosed, or otherwise, cancel such matter from the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 9, 10, 17, 20-25, 27, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 32 and 33, in the representative limitation of claim 32:
9.      verifying said at least one transaction, by said at least one verification blockchain node, upon receipt of said transaction description confirmation from said at least one second transaction entity, wherein said verifying comprises:     a. verifying said authenticated credentials of said first and second transaction entities are applicable to said transaction description;     b. automatically verifying said at least one transaction where either:          i. said transaction description and said transaction description confirmation are compared for consistency and determined to be consistent according to the verification rules; or          ii. said transaction description confirmation approves said transaction description;     c. creating, by said at least one verification blockchain node, at least one verified transaction when said automatic verification according to step 9(b) occurs;

the term "applicable" is a relative term which renders the claim indefinite.  The term "applicable" as in “verifying said authenticated credentials are applicable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Similarly, the terms “constancy” and “consistent” as in “being compared for constancy” are also relative terms which render the claim indefinite.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 4, 6, 10, 20-22 and 34-36 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsrud et al (US Pub. No. 20170243209 A1) in view of Reed (US Patent No. 10,579,974 B1), in further view of Blair et al ( US Patent No. 9,959,398 B1) .
Regarding claims 32 and 33, Johnsrud teaches a system, method and computer program product for operatively connecting with a block chain distributed network and using the block chain distributed network for granting user access and/or data usage in a process data network [0002]. He teaches (using the limitations of representative claim 32):
4. authenticating, by at least one authentication blockchain node, credentials of at least one first transaction entity, according to the authentication rules – [0005], [0008], [0032],[0036], [0043], [0072] and [0076];
5. authenticating, by said at least one authentication blockchain node, credentials of at least one second transaction entity, according to the authentication rules - [0005], [0008], [0032],[0036], [0043], [0072] and [0076];
6. receiving from at least one computer interface, by said at least one verification blockchain node, a transaction description created by said at least one first transaction entity, wherein said transaction description specifies parameters of at least one transaction intended to be added to said blockchain – [0006] “a transaction record associated with a payment transaction initiated by a user, wherein the transaction record comprises transaction data indicating a payor account owned by a payor distinct from the user, a payee and an amount”, [0009], [0030], [0052], [0072] and [0076];
7. transmitting, by said at least one verification blockchain node, to said at least one computer interface, a request for confirmation of said transaction description from said at least one second transaction entity, wherein said request includes said specified parameters of said at least one transaction - [0036], [0052], [0066] and [0073];
8. receiving from at least one computer interface, by said at least one verification blockchain node, a transaction confirmation created by said at least one second transaction entity – [0065] and [0066].
Johnsrud does not explicitly disclose:
9. verifying said at least one transaction, by said at least one verification blockchain node, upon receipt of said transaction description confirmation from said at least one second transaction entity, wherein said verifying comprises:a. verifying said authenticated credentials of said first and second transaction entities are applicable to said transaction description;b. automatically verifying said at least one transaction where either:            i. said transaction description and said transaction description confirmation are compared for consistency and determined to be consistent according to the verification rules; or          ii. said transaction description confirmation approves said transaction description;c. creating, by said at least one verification blockchain node, at least one verified transaction when said automatic verification according to step 9(b) occurs;
10. transmitting, by said at least one verification blockchain node, said at least one verified transaction to said at least one validation blockchain node;
11. validating, by said at least one validation blockchain node, integrity of said at least one verified transaction by verifying source, content, and format of said at least one verified transaction, according to the validation rules;
. 12. automatically creating, by said at least one validation blockchain node, without further input or consensus from additional parties, a validated block of transactions, including said at least one validated transaction to be added to said blockchain, according to the rules; and
13. automatically appending, by said at least one validation blockchain node, said validated block of transactions to said blockchain.
However, Reed discloses systems, methods, and program products for providing and administering a digital asset network with rapid transaction settlements [col. 2 lines 60-65].  He teaches a digital asset system comprising a plurality of super peer computing nodes operating in a cooperative computing architecture [col. 2 line 60-col. 3 line 55].  He teaches: receiving transaction parameters for a pending digital asset transaction involving two or more digital asset addresses; verifying the pending digital asset transaction at least by evaluating the respective digital signature associated with each digital asset transaction input to confirm the digital asset transaction input is an authorized input and previously unspent and by confirming that the sum of the authorized inputs equals or exceeds the digital asset transaction output; recording in a first tamper-evident log a first electronic indication of the transaction validity for the verified pending digital asset transaction; transmitting, to one or more others of the plurality of super peer computing nodes, a second electronic indication of the transaction validity for the verified pending digital asset transaction, the second electronic indication of the transaction validity providing a transaction settlement indication without waiting for a consensus, by nodes of the digital asset network, of accuracy of a distributed electronic public ledger.  He teaches appending, according to a periodic schedule, to a first instance of a distributed electronic public ledger stored in the first non-transitory computer-readable memory a first electronic ledger portion comprising transaction details for the verified pending digital asset transaction along with respective transaction details for any other verified pending digital asset transactions not yet included in the first instance of the distributed electronic public ledger [Id.].  He teaches a second electronic indication of the transaction validity providing a transaction settlement indication without waiting for updates to a distributed electronic public ledger [col. 32 lines 1-10].
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Johnsrud’s disclosure to include a transaction settlement indication without waiting for a consensus as taught by Reed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Neither Johnsrud nor Reed explicitly disclose:
1. uploading authentication rules to at least one authentication blockchain node, for authenticating transaction entities associated with at least one transaction intended to be added to the blockchain;
2. uploading verification rules to at least one verification blockchain node, for verifying integrity of at least one transaction intended to be added to the blockchain; and
3. uploading validation rules to at least one validation blockchain node, for creating and validating blocks to be added to the blockchain.
However, Blair teaches a method for dynamic authentication of a user at a user device, the method including: receiving a request from the user for accessing a service; determining contextual data associated with the user; determining, based on at least the contextual data, at least one rule from a rules database for authenticating the user; and authenticating the user based on the determined at least one rule, wherein the user is authorized to access the service based on the authentication [col. 1 lines 50-58].  He teaches uploading rules by a service provider during initialization of the application or during runtime from a server [col. 8 lines 3-39].
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Johnsrud’s disclosure to include uploading rules for authentication as taught by Blair in order to provide secure and dynamic mechanisms for user authentication and authorization whenever security components are changed – Blair [col. 1 lines 38-46].
Additional Comments
Regarding claims 4, 6, 10, 20-22 and 34-36, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692